DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on February 16, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 8, 14-15 and 17-18 have been canceled.
Claims 1, 3-7, 9-13, 16 and 19-26 are pending and have been examined.
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:

A.  None of the cited references alone or in combination teaches or disclose a consumption monitoring subsystem configured to update the stock state information using the stock order information associated with the first stock order identifier.
	
Examiner’s Response:  Yoakim in at least abstract discloses monitoring consumption of a consumable, Vargas in at least column 6 lines 20-40 discloses storing information concerning the inventory status of each vending machine and a central processing means for calculating and storing updated inventory information.  The data including an identifier associated with the vending machine. The remote 

B.  Silver does not disclose or suggest that the maintained information relates to an amount of actual stock of containers at a location of the beverage or foodstuff preparation machine.

Examiner’s Response:  Silver in at least column 3 lines 35-45 discloses updating order information when status changes such as orders that are canceled or items that are returned.  Therefore, Silver discloses that the maintained information relates to an amount of actual stock.  Claim language is too broad and it reads into the prior art of record.

    C.  There is no motivation to combine the references.

Examiner’s Response:  In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
To this end, the Examiner recognizes that references cannot be arbitrarily altered or modified and that there must be some reason why one skilled in the art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves.  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
The Examiner is concerned that the Applicant apparently ignores the mandate of the numerous court decisions supporting the position given above. The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re Delisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al 192 USPQ 278 (CCPA) that:
(i)	obvious does not require absolute predictability;
(ii)	non-preferred embodiments of prior art must also be considered; and
(iii)	the question is not express teaching of references but what they would suggest.

According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. Within In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to In re Conrad 169 USPQ 170 (CCPA), obviousness is not based on express suggestion, but what references taken collectively would suggest.
In the instant case, the Examiner respectfully notes that each and every motivation to combine the applied references is accompanied by select portions of the respective references which specifically support that particular motivation. As such, it is NOT seen that the Examiner's combination of references is unsupported by the applied prior art of record. Rather, it is respectfully submitted that explanation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention that support a holding of obviousness has been adequately provided by the motivations and reasons indicated by the Examiner, Ex pane Levengood 28 USPQ 2d 1300 (Bd. Pat. App. & Inter., 4/22/93).

Claim Rejections - 35 USC § 103
5.  The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-13, 16 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (US 2012/0173357 A1) in view of Varga (US 6,181,981 B1), further in view of Silver (US 7,987,118 B1).

Claim 1 
Yoakim discloses the following limitations:

A beverage or foodstuff preparation machine comprising:

a container processing subsystem configured to process a beverage or foodstuff container to prepare a beverage or foodstuff therefrom: (see at least abstract and paragraphs 0015-0017).

the container processing subsystem comprising a fluid supply operable to supply fluid to the container, the fluid supply comprising (i) a reservoir configured for containing the fluid, (ii) a fluid pump, and (iii) a fluid heater, wherein the reservoir, the fluid pump, and the fluid heater are in fluid communication with each other to form a fluid line: (see at least abstract and paragraph 0015).

a control subsystem configured to control the container processing subsystem to prepare the beverage or foodstuff from the container; (see at least abstract and paragraphs 0015-0017).

a consumption monitoring subsystem configured to monitor consumption of containers by the container processing subsystem and to determine therefrom container consumption information relating to said consumption of the containers; (see at least abstract).

a networking subsystem comprising a network interface configured for communication with an external electronic device over a network, and (see at least abstract).

Yoakim does not explicitly discloses the following limitations, however Varga does:

       the consumption monitoring subsystem is configured to: store stock state information, the stock state information comprise information relating to an amount of containers at a location of the beverage or foodstuff preparation machine; (see at least abstract, column 3 lines 15-25 and column 6 lines 5-65).
 update the stock state information using the container  consumption information; receive, via the networking subsystem, stock order information, the stock order information comprises information detailing an amount of containers purchased by a user (see at least abstract, column 3 lines 15-25, column 6 lines 5-65).
and to further update the stock state information into further updated stock state information using the stock order information; transmit, via the networking subsystem, the further updated stock state information to said external electronic device (see at least abstract, figure1,  column 3 lines 15-25, column 6 lines 5-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the inventory monitoring and re-stocking teachings in Varga to the invention of Yoakim in order to improve the efficiency of inventory maintenance (Varga background).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Yoakim/Varga does not explicitly disclose the following limitations however Silver does:

receive, via the networking subsystem, a first stock order identifier that is associated with the stock order information (see at least abstract, figure 3 and column 2 lines 30-65).
        compare the first stock order identifier to a second stock order identifier stored on at least one of the external electronic device or the beverage or foodstuff preparation machine: (see at least column 2 lines 30-65).
     determine if the first stock order identifier is different from the second stock order identifier, (see at least column 2 lines 30-65).
and store the first stock order identifier as the second stock order identifier or as an additional second stock order identifier on at least one of the external electronic device or the beverage or foodstuff preparation machine and (see at least figure 3-store order).
   update the stock state information using the stock order information associated with the first stock order identifier (see at least claim 18- update the maintained information to reflect changes to orders by customers after those orders were placed).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Yoakim/Varga with the teachings in Silver in order to detect duplicate orders (Silver abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 3 
Furthermore, Varga discloses the following limitations:

wherein the consumption monitoring subsystem is configured to transmit, via the networking subsystem, the or each stored second stock order identifier to the external electronic device in response to a request from  the external electronic device or upon achieving a network connection to the external electronic device (see at least abstract, figure 1, column 4 lines 25-50 and column 6 lines 5-30).


Claims 4, 11 and 20
Furthermore Varga discloses the following limitations:

wherein the consumption monitoring subsystem is configured to receive from the external electronic device, via the networking subsystem, stock state correction information, which the stock state correction information comprise information detailing a manual correction to the stock state information and to correct  the stock state information using the stock state correction information (see at least column 6 lines 15-55).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the inventory monitoring and re-stocking teachings in Varga to the invention of Yoakim in order to improve the efficiency of inventory maintenance (Varga background).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 5 
Furthermore Yoakim discloses the following limitation:

wherein the consumption monitoring subsystem comprises a container detection sensor arranged at a container ejection channel of the container processing subsystem,  the container detection sensor configured to detect spent containers ejected from the container processing subsystem, whereby the consumption monitoring subsystem is operable to update the container consumption information using a signal from  the container detection sensor (see at least abstract and paragraph 0035).

Claim 6 
Furthermore Yoakim discloses the following limitation:

wherein the networking interface is a wireless interface or a near field communication interface (see at least abstract).

Claim 9 
Furthermore Yoakim discloses the following limitations:

 wherein the computer program is configured to:

effect the transmission of both the first stock order identifier and the associated stock order information received from the remote resource to the beverage or foodstuff preparation machine (see at least abstract).
The combination Yoakim/Varga does not explicitly discloses the following limitations however Silver does:

 if the first stock order identifier is different from the second stock order identifier  (conditional limitation-see at least abstract, figure 3, column 2 lines 30-65 and claim 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Yoakim/Varga with the teachings in Silver in order to detect duplicate orders (Silver abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claims 10 and 19 
Furthermore Yoakim discloses the following limitations:

 prior to performing the transmissions, effect the obtaining of a response from a user via an input/output subsystem of the electronic device to confirm whether the stock order is to be associated with the beverage or foodstuff preparation machine; (see at least abstract and paragraph 0017).

if confirmed then to execute the transmission of the first stock order identifier and associated stock order information; and to transmit only the first stock order identifier (conditional limitation- see at least abstract).

The combination Yoakim/Varga does not explicitly discloses the following limitations however Silver does:

if the first stock order identifier is different from the second stock order identifier  
(conditional limitation-see at least abstract, figure 3, column 2 lines 30-65 and claim 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Yoakim/Varga with the teachings in Silver in order to detect duplicate orders (Silver abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claims 12 and 21

Furthermore Yoakim, discloses the following limitations:

wherein the computer program is configured to:
obtain from an input/output subsystem of the electronic device a user request to; connect to a remote resource; (see at least abstract and paragraph 0017).
order an amount of containers (see at least abstract).  
effect ordering of the  amount of containers from the remote resource; and obtain associated stock order information and an optional first stock order identifier associated therewith  (see at least abstract and paragraph 0017).  

Claims 13 and 22
Furthermore, Yoakim discloses the following limitations:

wherein the computer program is configured to:
compare, using the stock state information, the amount of the actual stock of containers at a location of the beverage or foodstuff preparation machine to a predetermined value; (see at least abstract).
determine if the stock state is below the predetermined value; and  if below then effect the provision of a notification to a user via the input/output subsystem of the electronic device (conditional limitation- see at least abstract and paragraphs 0022, 0025 and 0030).

Claim 23 
Furthermore Yoakim discloses the following limitations:



         Claim 24 
Furthermore Yoakim discloses the following limitations:

 wherein the extraction unit further comprises:

(a) a capsule holder configured to hold the container and configured to move between a capsule receiving position and a capsule extraction position, (see at least abstract, paragraphs 0013-0015).
(b) a capsule holder loading system configured to drive the capsule holder between the capsule receiving position and the capsule extraction position, (see at least abstract, paragraphs 0013-0015).
 (c) a capsule insertion channel configured to supply the container to capsule holder in the capsule receiving position, (see at least abstract, paragraphs 0013-0015).
and (d) a capsule ejection channel configured to eject the container during movement of the capsule holder from the capsule extraction position to the capsule receiving position after extraction. (see at least abstract, paragraphs 0013-0015).

Claim 25 
Furthermore Yoakim discloses the following limitations:

 wherein the fluid pump comprises a reciprocating or rotary pump driven by an electrical motor or an induction (see at least paragraphs 0004 and 0015). 

Claim 26 
Furthermore Yoakim discloses the following limitations:

wherein the fluid heater comprises a thermoblock. (see at least least paragraph 0004).

As per claims 7 and 16, claims 7 and 16 recite substantially similar limitations to claim 1 and are therefore rejected using the same art and rationale set forth above.    



CONCLUSION


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ALLEN C CHEIN/Primary Examiner, Art Unit 3687